         Case 1:18-cv-09936-LGS Document 127 Filed 10/28/19 Page 1 of 5



                                                                                October 28, 2019
VIA ECF
The Honorable Lorna G Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
        Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
        Pursuant to the Court’s September 5, 2019 Civil Case Management Plan and Scheduling
Order (Doc. No. 110 (the “Scheduling Order”)), the parties write to update the Court on the
status of the above-captioned action.
   I.      DISCOVERY
   A. Discovery by Plaintiffs
   1. Discovery Served on Defendants
        Plaintiffs have served various discovery requests on Defendants. On December 3, 2018,
Plaintiffs initially served their First Set of Requests for the Production of Documents addressed
to all Defendants prior to the first stay of discovery, which the Court entered on
December 20, 2018. (Doc. No. 54). On July 30, 2019, following the Court’s resolution of the
motion to dismiss (Doc. No. 97), Plaintiffs served their Second Set of Requests for the
Production of Documents and their First Set of Interrogatories, both of which were addressed to
Defendant the Trump Corporation, prior to the second stay of discovery on August 1, 2019.
(Doc. No. 102). Following the parties’ conference with the Court on September 5, 2019, after
which the discovery stay was lifted (Doc. No. 106), Plaintiffs served each of those discovery
requests on Defendants again. Pursuant to the Scheduling Order, Responses and Objections are
due on November 26, 2019. (Doc. No. 110).
   2. Discovery Served on Nonparties
       Between January and February 2019, Plaintiffs served subpoenas for the purposes of
preservation on various nonparties while discovery was stayed, as permitted by the Court’s
December 12, 2018 Order (see infra Doc. No. 56).
        On September 5 and September 6, 2019, Plaintiff issued subpoenas for documents on
various nonparties, including ACN Opportunity, LLC; Allen Weisselberg; Augusta Lee Capital
Partners LLC; Bernard Diamond; Brian M. Krass; Cathy Glosser; Daniel Crowley; George A.
Sorial; Kathy Kaye Herman; Langtree Capital Partners LLC; Langtree Development Group
LLC; Mark Burnett Productions; Metro-Goldwyn-Mayer Studios Inc.; Pasicor LLC; Richard A.
Dunn; Richard Boughrum; Richard Steven Parrin; Robert Dodd Haynes; Success Foundation;
Success from Home Magazine; Success Magazine; Success Partners Holding Co.;
         Case 1:18-cv-09936-LGS Document 127 Filed 10/28/19 Page 2 of 5



T International Realty LLC; The Curetivity Foundation; TNGC Charlotte LLC; Trump National
Golf Club LLC; Trump Productions LLC; West Catawba Avenue LLC; and Xoom Energy LLC.
        Plaintiffs are engaged in productive discussions regarding the scope of document
productions responsive to these subpoenas with various nonparties. And Plaintiffs have begun
receiving responses and document productions in response to these subpoenas, as set forth
further below:
        On September 23, 2019, Ms. Glosser and Mr. Diamond each responded regarding their
respective subpoenas. Ms. Kaye Herman made a production of eleven documents on
October 2, 2019. On October 10, 2019, Mssrs. Parrin, Dunn, and Crowley, and Xoom Energy
each served their respective responses and objections. On October 14, 2019, Xoom Energy
made a production of three documents and Mr. Haynes served responses and objections.
        On October 4, 2019, ACN served its responses and objections. Plaintiffs responded by
letter on October 16, 2019, noting that there were deficiencies in the responses and objections.
Plaintiffs have subsequently met and conferred with ACN regarding those deficiencies.
         Six of the nonparties that are affiliated with or were previously employed by entities
affiliated with Defendants are represented by counsel for Defendants, namely: Mr. Weisselberg,
Mr. Sorial, T International Realty LLC, TNGC Charlotte LLC, Trump National Golf Club LLC,
and Trump Productions LLC. Plaintiffs offered to meet and confer with counsel concerning the
subpoenas addressed to these six nonparties. Counsel for Defendants notified Plaintiffs that they
were unavailable to meet and confer on the date proposed by Plaintiffs (October 3), and that they
would proceed to serve responses and objections to the six subpoenas as required, by October 4.
Plaintiffs take the position that there are deficiencies in the responses and objections served by
defense counsel. The parties are scheduled to meet and confer concerning the six subpoenas on
October 30, 2019.
   B. Discovery by Defendants
               1.     Discovery Served on Plaintiffs
       On September 6, 2019, Defendants served their First Set of Requests for the Production
of Documents and their First Set of Interrogatories, each of which was addressed to all Plaintiffs.
On September 30, 2019, Defendants served their Second Set of Requests for the Production of
Documents addressed to all Plaintiffs. Pursuant to the Scheduling Order, Responses and
Objections are due on November 26, 2019. (Doc. No. 110).
               2.     Discovery Served on Nonparties
        While Defendants served subpoenas for the purposes of preservation on various third
parties, as permitted by the Court’s December 12, 2018 Order (Doc. No. 56), Defendants have
not served discovery on third parties.
           Case 1:18-cv-09936-LGS Document 127 Filed 10/28/19 Page 3 of 5



    C. Protective Order and Document-Production Stipulation
        On September 10, 2019, the Court entered a protective order. (Doc. No. 112). On
October 16, 2019, Plaintiffs shared with Defendants a draft stipulation concerning the production
of discovery material for their consideration. Plaintiffs await Defendants’ response to that draft.
    II.      PROCEDURAL HISTORY
    A. Pleadings
      Plaintiffs filed their Complaint in this action on October 29, 2018 (Doc. Nos. 1, 19),
which was amended on January 31, 2019 (Doc. No. 77). Defendants filed their Answer on
October 22, 2019. 1 (Doc. No. 126).
    B. Previous Motions
        On October 29, 2018, Plaintiffs filed a motion for leave to proceed under pseudonyms
(Doc. Nos. 3-4), which was granted on December 20, 2018 (Doc. No. 54). Defendants filed a
letter motion requesting a pre-motion conference for a proposed motion to stay all discovery
pending resolution of Defendants’ forthcoming motion to dismiss on December 10, 2018
(Doc. No. 50), which was granted on December 20, 2018 (Doc. No. 54). On December 21,
2018, the Parties submitted a proposed order stating that “notwithstanding the stay of discovery,
the parties are permitted to serve subpoenas on non-parties for the purpose of document
preservation” (Doc. No. 55), which the Court entered the same day (Doc. No. 56).
        On January 14, 2019, Defendants filed a motion to dismiss the complaint
(Doc. Nos. 63-66), which was denied as moot on February 4, 2019 (Doc. No. 81). After
Plaintiffs filed an amended complaint on January 31, 2019 (Doc. No. 77), Defendants filed a
motion to dismiss the amended complaint on February 21, 2019 (Doc. Nos. 83-85). The motion
to dismiss was denied in part and granted in part on July 24, 2019. (Doc. No. 97).
        On July 29, 2019, Plaintiffs filed a letter motion to adjourn the status conference
originally scheduled for August 8, 2019. (Doc. No. 99). On July 30, 2019, the Court adjourned
the status conference to September 5, 2019. (Doc. No. 100).
        On August 1, 2019, Defendants filed a letter motion to stay discovery (Doc. No. 101),
which was granted the same day (Doc. No. 102). And, on September 5, 2019, the Court ordered
that the discovery stay was lifted. (Doc. No. 106).
        On September 6, 2019, Defendants filed a letter motion requesting an extension of the
briefing schedule for Defendants’ motion to compel arbitration and certain additional relief,
including an extension by four weeks all of the dates contained in the Civil Case Management
and Scheduling Order issued by the Court, and certain expedited discovery from Plaintiffs.
(Doc. No. 108). On September 9, 2019, the Court denied Defendants’ request for a four-week
extension of all deadlines, which the Court construed as a motion for reconsideration of its order

1
 Plaintiffs respectfully reserve all rights with respect to the sufficiency of Defendants’ Answer.
See Fed. R. Civ. P. 8(b).
           Case 1:18-cv-09936-LGS Document 127 Filed 10/28/19 Page 4 of 5



denying Defendants’ request for a stay, but granted Defendants’ request to extend the briefing
schedule for Defendants’ motion to compel arbitration. (Doc. No. 111).
        On September 17, 2019, Plaintiffs filed a letter motion requesting that the Court direct
Plaintiffs to file publicly certain documents submitted to Chambers by email. (Doc. No. 115).
The Court ordered that Plaintiffs file these materials to the public docket on September 18, 2019.
(Doc. No. 117).
       C. Pending Motions
         On July 19, 2019, Defendants informed the Court of their view that the claims against
them are arbitrable and requested the Court’s guidance as to how to proceed regarding a
contemplated motion to compel arbitration. (Doc. No. 94). On July 25, 2019, the day after the
Court decided the motion to dismiss, it issued an order directing the parties to submit by
August 1, 2019, a joint letter proposing, among other things, a briefing schedule for the proposed
motion to compel arbitration. (Doc. No. 98). On July 30, 2019, at Plaintiffs’ request, the Court
entered an order adjourning the August 1, 2019 deadline until August 29, 2019. (Doc. No. 100).
On August 29, 2019 the parties filed that submission. (Doc. No. 104). At a conference held on
September 5, 2019, the Court directed Defendants to file their motion to compel arbitration on
September 12, 2019. In a subsequent order, as noted, supra at 3, the Court ordered Defendants
to file their motion to compel arbitration by September 17, 2019. (Doc. No. 111).
       On September 17, 2019, Defendants filed a motion to compel arbitration
(Doc. Nos. 113-14). Plaintiffs filed their opposition on September 24, 2019 (Doc. No. 120), and
Defendants filed a reply in further support of their motion on September 27, 2019
(Doc. No. 121). The motion is fully submitted and remains under consideration.
          No other motions are currently pending.
III.      NEXT STATUS LETTER
          The parties will submit their next joint status letter on Thursday, December 12, 2019.
    Case 1:18-cv-09936-LGS Document 127 Filed 10/28/19 Page 5 of 5



                                         Respectfully submitted,



/s/ Roberta A. Kaplan                    /s/ Joanna C. Hendon
Roberta A. Kaplan                        Joanna C. Hendon
John C. Quinn                            Cynthia Chen
Alexander J. Rodney                      Andrew L. Kincaid

KAPLAN HECKER & FINK LLP
350 Fifth Avenue, Suite 7110             SPEARS & IMES LLP
New York, New York 10118                 51 Madison Avenue
Telephone: (212) 763-0883                New York, New York 10010
Facsimile: (212) 564-0883                Telephone: (212) 213-6996
rkaplan@kaplanhecker.com                 Facsimile: (212) 213-0849
jquinn@kaplanhecker.com                  jhendon@spearsimes.com
arodney@kaplanhecker.com                 cchen@spearsimes.com
                                         akincaid@spearsimes.com

Andrew G. Celli, Jr.
Matthew D. Brinckerhoff                  Attorneys for Defendants
O. Andrew F. Wilson
Katherine Rosenfeld
David Berman

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com


Attorneys for Plaintiffs
